 


116 S955 IS: Polling Place Protection Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 955 
IN THE SENATE OF THE UNITED STATES 
 
March 28, 2019 
Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Rules and Administration 
 
A BILL 
To amend the Help America Vote Act of 2002 to reduce waiting times for voters in Federal elections. 
 
 
1.Short title This Act may be cited as the Polling Place Protection Act of 2019.  2.Reducing waiting times for voters in Federal elections (a)Requirements for States (1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— 
(A)by redesignating sections 304 as section 307; and  (B)by inserting after section 303 the following new section: 
 
304.Preventing unreasonable waiting times for voters 
(a)Preventing unreasonable waiting times 
(1)In generalEach State and jurisdiction which is responsible for administering elections for Federal office shall provide a sufficient number of voting systems, poll workers, and other election resources, including physical resources, at a polling place used in any election for Federal office, including a polling place at which individuals may cast ballots prior to the date of the election, to ensure— (A)a reasonably uniform ratio of election staff and voting systems to registered voters in the jurisdiction; 
(B)a reasonably uniform and geographic distribution of polling places to ensure that all voters in a jurisdiction have equal access to polling places;  (C)a fair and equitable waiting time for all voters in the State; and 
(D)that no individual will be required to wait longer than 30 minutes to cast a ballot at the polling place.  (2)CriteriaIn determining the number of voting systems, poll workers, and other election resources provided at a polling place for purposes of paragraph (1), the jurisdiction shall take into account the following factors: 
(A)The voting age population.  (B)Voter turnout in past and similar elections. 
(C)The number of voters registered.  (D)The number of voters who have registered since the most recent Federal election. 
(E)Census data for the population served by the polling place, such as the proportion of the voting age population who are under 25 years of age or who are naturalized citizens.  (F)The needs and numbers of voters with disabilities and voters with limited English proficiency. 
(G)The type of voting systems used.  (H)The length and complexity of initiatives, referenda, and other questions on the ballot. 
(I)Complaints received during and following prior elections about long wait times or other problems voters experienced at polling places in the jurisdiction, including whether and in which ways polling places worked to remedy such complaints.  (J)Such other factors, if available, including relevant demographic factors relating to the population served by the polling place determined by the State or jurisdiction. 
(3)GuidelinesNot later than 180 days after the date of the enactment of this section, the Commission shall establish and publish guidelines to assist States and jurisdictions in meeting the requirements of this subsection.  (4)Rule of constructionNothing in this subsection may be construed to authorize a State or jurisdiction to meet the requirements of this subsection by closing any polling place, prohibiting an individual from entering a line at a polling place, or refusing to permit an individual who has arrived at a polling place prior to closing time from voting at the polling place. 
(b)Development and implementation of election administration plans, including contingency plans 
(1)In generalEach jurisdiction which administers elections for Federal office shall develop, and implement to the greatest extent practicable, an election administration plan for each election for Federal office, in accordance with applicable Federal and State law. Such election administration plan shall include a contingency plan under which the jurisdiction shall provide additional poll workers, machines, ballots, and other equipment and supplies (as the case may be) on the date of the election to any polling place used in an election for Federal office, including a polling place at which individuals may cast ballots prior to the date of the election, at which waiting times exceed 30 minutes. Each such contingency plan shall also include a provision by which the jurisdiction shall extend the closing time for the polling place in the case where there is a delay in the timely opening or operation of a polling place or when voters have waited more than 30 minutes to cast a ballot. Such extended poll hours shall be commensurate with the total time of the delayed opening or operation of the polling place and for the total period of time exceeding 30 minutes that voters had to wait in order to cast a ballot at the polling place from the time of arrival.  (2)Approval of plan by CommissionNotwithstanding section 209, the State shall ensure that the contingency plan developed under paragraph (1) is approved by the Commission prior to the date of the election involved, in accordance with such procedures as the Commission may establish. 
(c)Effective dateThis section shall apply with respect to elections held on or after the date that is 180 days after the date of enactment of this section..  (2)Enforcement; private right of action for unreasonable waiting times for voters (A)In generalSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended— 
(i)by striking the section heading and inserting the following: Enforcement;  (ii)by striking The Attorney General and inserting (a) In general.—The Attorney General; 
(iii)in subsection (a), as added by subparagraph (B), by striking “and 303” and inserting “303, and 304”; and  (iv)by adding at the end the following new subsection: 
 
(b)Private right of action 
(1)AvailabilityA person who is aggrieved by a State's or jurisdiction’s violation of section 304, relating to preventing unreasonable waiting times for voter, may bring a civil action in an appropriate United States District Court for such declaratory or injunctive relief as may be necessary to carry out the requirements of such section.  (2)Costs and attorney feesThe court may award to a person aggrieved by a violation of section 304 who prevails in an action brought under paragraph (1) the costs of the action, including a reasonable attorney fee. 
(c)Extension of polling hoursA United States District Court may extend the hours for a polling location in any action brought under subsection (a) or (b) to enforce the provisions of such section 304..  (B)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 401 to read as follows: 


Sec. 401. Enforcement.. 
(3)Conforming amendment relating to rulemaking authoritySection 209 of such Act (52 U.S.C. 20929) is amended by striking The Commission and inserting Except as provided in section 304(b)(2), the Commission.  (4)Clerical amendmentsThe table of contents of such Act is amended— 
(A)by redesignating the item relating to section 304 as relating to section 307; and  (B)by inserting after the item relating to section 303 the following new item: 


Sec. 304. Preventing unreasonable waiting times for voters.. 
(b)Report by election assistance commissionNot later than June 30 of each odd-numbered year, the Election Assistance Commission shall submit to Congress a report assessing the impact of section 304 of the Help America Vote Act of 2002 (as added by subsection (a)) on the administration of elections for Federal office during the preceding 2-year period, and shall include in the report such recommendations as the Commission considers appropriate.  (c)No effect on authority of State To provide for longer periods of early voting or greater amount of resources at polling placesNothing in this section or in any amendment made by this section may be construed to prohibit a State, with respect to any election for Federal office from providing (in an equitable and nondiscriminatory manner) a greater number of systems, poll workers, and other election resources at any polling place than the minimum number required under section 304 of such Act (as added by subsection (a)). 
 
